WINTER, Chief Judge,
concurring:
I agree that the judgment of the district court must be vacated and the case remanded for a new nonjury trial. My reasons, however, differ in part from those expressed by the majority and so I write separately.
I would not find it necessary to decide whether the requirement of the Foreign Sovereign Immunities Act of 1976 that the trial be nonjury is jurisdictional or not, although I incline to the view that adherence to Williams v. Shipping Corp. of India, 653 F.2d 875 (4 Cir. 1981), compels us to the conclusion that it is jurisdictional. Whether or not the district court acted in excess of its jurisdiction in conducting a jury trial, we must reverse the judgment entered below because the parties agreed that the district court’s decision, rather than the jury’s decision, would be determinative if the Williams court held that the Act required a nonjury trial. The parties cannot be said to have waived any legal error in trying the case to the jury. We are thus brought to the adequacy of the nonjury proceedings before the district court. Although the district court undertook to decide the case nonjury, the district judge repeatedly articulated his view that there was not a full record before him, largely as a result of the constraint placed on him by the presence of a jury. Thus there should be a new trial and I agree that, to preserve the appearance of justice, it is better that there be another district judge presiding.